Citation Nr: 1727064	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-25 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee chondromalacia.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

3.  Entitlement to an initial rating in excess of 30 percent for migraine headaches.

4.  Entitlement to an initial increased rating for gastroesophageal reflux disease (GERD), rated noncompensable until October 13, 2015, and 10 percent disabling thereafter.



ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from January 2009 to April 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In September 2014, the Veteran was scheduled for a hearing before a member of the Board.  The Veteran failed to report for his scheduled hearing, and his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).

In a July 2015 decision, the Board denied service connection for neck pain, left knee pain, right hip pain, and low back pain.  The Board also remanded the issues of increased ratings for a right knee disability, GERD, migraines and entitlement to a TDIU.

In an April 2016 rating decision, the RO awarded a 10 percent rating for GERD, effective October 13, 2015, creating a staged rating as indicated on the title page.  As higher ratings are still possible, the increased rating claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

As a final matter, the Board notes that the Veteran stated that a migraine headache log was not considered in the April 2016 Supplemental Statement of the Case.  See June 2016 Statement in Support of Claim.  However, that evidence was considered in the July 2013 Statement of the Case.  Further, in any event, there is no prejudice in proceeding to a decision in the issue of an increased rating for migraine headaches as the Board is granting an initial 50 percent rating for such, which is the schedular maximum for headaches under the applicable diagnostic code, as will be discussed in greater detail below.



FINDINGS OF FACT

1.  In correspondence dated June 2016, prior to promulgation of a decision, the Veteran indicated that he elected to withdraw the issue of an increased rating for right knee chondromalacia and entitlement to a TDIU.

2.  The evidence is at least evenly balanced as to whether, throughout the pendency of the claim, the Veteran's migraine headaches more nearly approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

3.  The evidence is at least evenly balanced as to whether, throughout the pendency of the claim, the Veteran's GERD more nearly approximated persistent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health; other symptoms productive of severe impairment of health are not shown or approximated.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran as to the issues of increased rating for right knee chondromalacia and entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for the maximum schedular initial disability rating of 50 percent for migraine headaches have been met throughout the pendency of the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code (DC) 8100 (2016).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial 30 percent rating, but not higher, for GERD have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.10, 4.114, DC 7399-7346 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In cases such as this, where service connection has been granted and an initial disability ratings and effective dates have been assigned, the typical service connection claims have been more than substantiated, they have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, an August 2010 notice advised the Veteran of the evidentiary requirements for his initial service connection claims, and of the division of responsibility between the Veteran and VA for obtaining evidence.  That notice also informed the Veteran of the process by which disability ratings and effective dates are assigned. Therefore, the Board finds that VA's duty to notify has been satisfied.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).  Here, service treatment records are associated with claims file, and all other available post-service treatment records and reports identified by the Veteran have also been obtained.

The Veteran has been afforded multiple VA examinations to determine the severity of the disabilities on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Those examination reports contain findings responsive to the applicable rating criteria for each disability on appeal.  For those reasons, the Board finds the VA examinations of record adequate for determining the issues on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In July 2015, the Board remanded these matters to obtain any outstanding records and afford the Veteran a VA examination to determine the severity of his GERD and migraine headaches.  Thereafter, all identified records were obtained and new VA examinations were conducted.  As such, substantial compliance with the Board's past remand directives has been achieved.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible, and no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Withdrawal of Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 3 8 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, in correspondence dated June 2016, prior to the promulgation of a decision, the Veteran indicated that he elected to withdraw the issues of an increased rating for a right knee disability and entitlement to a TDIU on appeal with the Board.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to those issues. Accordingly, the Board does not have jurisdiction to review the appeal of those issues, and they are dismissed.

Higher Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In this appeal, the Veteran is challenging the initially assigned disability ratings. The appeal has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Migraine Headaches

The Veteran's headache disability has been rated as 30 percent disabling under DC 8100.  Under DC 8100, a 30 percent rating is warranted for characteristic prostrating attacks occurring on average once a month over the last several months; the maximum schedular rating of 50 percent is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100; see Pierce v. Principi, 18 Vet. App. 440 (2004) (noting that the four factors to be considered for a 50 percent rating under DC 8100 are "very frequent," "completely prostrating," "prolonged attacks," and "productive of economic inadaptability").

The term "prostrating" is not defined by the regulation, nor has the Court defined it. Cf. Fenderson, 12 Vet. App. 119 (quoting DC 8100 verbatim, but not specifically addressing the matter of what is a prostrating attack).  For reference purposes, the Board notes that "prostration" is defined as "extreme exhaustion or powerlessness." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd ed. 2012). 

VA regulations also do not define "economic inadaptability."  However, the Court has noted that nothing in Diagnostic Code 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

The Veteran was afforded a general VA examination in September 2010.  There, he reported that he gets bad headaches twice per week.  The headaches were described as throbbing, bilateral, temporal, and with photophobia and phonophobia.  The Veteran stated that he needs to lie down during a headache.  He reported eight headaches per month, lasting two hours per headache.  He noted taking Tylenol to ease the pain.

The Veteran was afforded a VA examination in October 2015.  There, headaches were described as bilateral pulsating or throbbing head pain.  Pain worsens with physical activity and the Veteran reported getting irritable prior to onset.  Nausea, vomiting, sensitivity to light and sound, and changes in vision were noted.  Headaches last more than two days and occur on both sides of the head.  Prostrating attacks of migraine headaches pain occur more frequently than once per month.  The examiner sated that the Veteran is bedridden two to three days per onset, which occurs two to three times per month.

The Veteran submitted a letter from his employer, dated August 2015.  A.C. clarified that the Veteran is still employed with the company.  He noted that the Veteran has to lay down in the breakroom every week due to the severity of his headaches.  All the lights must be turned off and all doors are closed.  A.C. explained that sometimes the Veteran's vomiting and pain is so bad that he must be picked up from work by a family member.  Further, A.C. noted that the Veteran is off work for two to three days per occurrence of a severe headache.  He also explained that the Veteran lost his previous job due to leaving early and that if the Veteran's disability worsens he may not be able to sustain his current employment.

The Veteran also provided a log containing episodes of migraine headaches.  The list is lengthy in terms of the number of occurrences and detailed in its description of the accompanying symptoms.

Here, the evidence is at least evenly balanced as to whether the Veteran's headache symptoms have more nearly approximated the criteria for a 50 percent rating throughout the appeal period.  Significantly, the Veteran has reported very frequent prostrating and prolonged headaches.  At the October 2015 VA examination, it was shown that headaches involved throbbing and pulsating pain, and included nausea, vomiting, photophobia and phonophobia.  The Veteran's employer noted that headaches are so bad that the Veteran has to lay in the breakroom with all the lights off and all the doors closed.  Likewise, the headache log shows how pervasive and frequent those episodes are.  Finally, the headaches occur two to three times per month and last two to three days per episode.  As the Veteran is bedridden during his headaches, this renders him bedridden up to nine days per month.

The Board also concludes that the headaches are productive of severe economic inadaptability.  The Veteran's employer's letter is pertinent.  The employer noted the Veteran's struggle and how headaches cause the Veteran to be absent from work multiple times per month (and given that he is bedridden for up to nine days per month, it is conceivable that he misses up to nine days of work per month).  The employer also explained that the Veteran was terminated from his previous job due to leaving work early because of his headaches.  The employer also noted that if the Veteran's condition worsens, he may not be able to sustain employment.  Significantly, the Court in Pierce acknowledged the Secretary's concession that the phrase "productive of severe economic inadaptability" in DC 8100 should be construed as either "producing" or "capable of producing" severe economic inadaptability.  Id. at 445.  The above facts reflect that the latter has been shown in this case.  As such, the Board finds that an initial 50 percent rating, the schedular maximum for headaches, is warranted.

B.  GERD

The Veteran's GERD is rated under 38 C.F.R. § 4.114, DC 7399-7346.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27.  GERD is not specifically listed in the Rating Schedule, and the hyphenated diagnostic code including the "99" series indicates that the most analogous diagnostic code for the Veteran's GERD is DC 7346, which applies to hiatal hernia.  38 C.F.R. § 4.20 (providing for rating by analogy).

38 C.F.R. § 4.114  provides that ratings under DCs 7301 through 7329, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  The evidence discussed below indicates that DC 7346 reflects the dominant disability picture.

Under DC 7346, a 10 percent rating is warranted where there are two or more of the symptoms listed in the criteria for the 30 percent rating of less severity.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  A 60 percent rating is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms combinations productive of severe impairment of health.

The Veteran was afforded a VA examination in September 2010.  There, symptoms noted were acid in the throat and bloating.  The examination report is scant and does not describe whether the Veteran experienced any further symptoms.

In his December 2011 Notice of Disagreement, the Veteran reported experiencing constant regurgitation.

The Veteran was afforded a VA examination in October 2015.  There, the use of Prilosec was noted.  Symptoms listed were:  persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, substernal arm or shoulder pain, sleep disturbance, nausea, and vomiting.  Sleep disturbance occurs four times or more per year, with episodes lasting 10 days or more.  Nausea occurs recurrently four times or more per year, each episode lasting 10 days or more.  Vomiting occurs recurrently four times or more per year, each episode lasting less than one day.  There was no esophageal stricture, spasm of the esophagus, or an acquired diverticulum of the esophagus.  The examiner stated that GERD does not impact the Veteran's ability to work.

Treatment notes of record are congruent with the symptoms described at the October 2015 VA examination.

Affording the Veteran the benefit of the doubt, the Board finds that the criteria for an initial 30 percent rating have been shown.  The Veteran's symptoms shown at the October 2015 VA examination show that he experiences persistent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain.  While the examiner did not discuss whether those symptoms are productive of considerable impairment of health, a review of the severity of symptoms reveals that they do.  Indeed, sleep disturbance due to GERD occurs more than four times per years and lasts 10 days or more per episode.  Additionally, nausea occurs for times or more per year, with each episode lasting 10 days or more.  Further, while such symptomatology was not shown at the initial VA examination in 2010, the examination report does not go into detail regarding all of the Veteran's symptoms.  The Veteran also reported experiencing constant regurgitation in 2011.  As such, after affording the Veteran the benefit of the doubt, the Board concludes that an initial 30 percent rating for GERD is warranted.

The Board, however, does not find that a rating in excess of 30 percent is warranted.  There is no evidence that the Veteran has experienced material weight loss, hematemesis, melena, or moderate anemia, as required for the next higher, 60 percent, rating.  Additionally, there is no evidence that the Veteran's symptoms are productive of severe impairment of health.  To that end, no VA examination report or treatment record indicates that GERD causes severe impairment of health.  Likewise, the October 2015 VA examiner stated that GERD does not impact the Veteran's ability to work, which indicates that the Veteran's symptomatology is not so severe as to cause a severe impairment of health.   As such, an initial rating in excess of 30 percent for GERD is not warranted.

The Board has considered whether staged ratings are appropriate.  The evidence of record shows that the Veteran's GERD symptoms have not fluctuated materially during the course of this appeal as to warrant a disability rating in excess of 30 percent.  As such, a staged rating is not warranted.

C.  Other Considerations

The record does not establish that the rating criteria are inadequate for rating the Veteran's GERD or migraine headaches.  The symptomatology and impairment caused by GERD and migraine headaches is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Regarding GERD, the Veteran experiences persistent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  Regarding migraine headaches, the Veteran experiences very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  No symptomatology outside the applicable rating criteria has been shown.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as marked interference with employment and frequent hospitalization, is not required, and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran specifically withdrew his claim for a TDIU, and explained that he did not wish to pursue a claim for a TDIU.  Thus, the matter is not raised by the record and the Board will not discuss it further.


ORDER

The appeal as to the issue of an initial rating in excess of 10 percent for right knee chondromalacia is dismissed.

The appeal as to the issue of entitlement to a TDIU is dismissed.

Entitlement to an initial disability rating of 50 percent for migraine headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial disability rating of 30 percent, and no higher, for GERD is granted, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


